DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of 1-4 and 7-12 is the inclusion of a developer bearing member, which is configured to be rotatable in a state in contact with an image bearing member in order to supply the developer to the image bearing member, for forming the developer image on a surface of the image bearing member, wherein a fixation layer, including an organosilicon polymer, is integrally formed with base particles of the developer borne on the developer bearing member by chemical bonding at a surface of the base particles of the developer, and a fixation percentage of the fixation layer on the surface of the developer is 85% or greater.  The image bearing member and the developer bearing member are rotationally driven such that, the surface of the image bearing member and a surface of the developer bearing member move in opposite directions from each other at a contact portion where the image bearing member and the developer bearing member are in contact with each other.  This in combination with the rest of the limitations of the claims is found in all of claims 1-4 and 7-12, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of 13 is the inclusion a developer bearing member, which is configured to be rotatable in a state in contact with an image bearing .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl